Case 1:20-cv-00427-BLW Document 2 Filed 08/27/20 Page 1 of 20
. Inmate Name:G xed Proseho Bsreble
Date: 8.2.7.2

fas sss inmate IDOC#: S630 Sg
Gerald Angelo Barcella 56305 ; ( oo
ISCI Unit 13 Dobuirient Title: LZ 2 rie lax ‘AN

Poise, Ia fying Page Count: tet
Boise, Idaho 83707 Total Pages: ‘ee win Initials Verifying Pag
Dosiuitfienit(s) ssinuimOt

— Cabe NOt saan

 
  

 

OE crises

 

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

Gerald Angelo Barcella
Plaintiff

Vv. Case No.

Corizon Medical, Several
Unnamed Members of Corizon COMPLAINT
UMT, Dr. Rebekah Haggard,
Gen Brewer, D.O.N., Rona
Siegert, CCHP-RN, JURY TRIAL DEMANDED
Warden Alberto Ramirez.
Director Josh Tewalt,
John Does I.-X.
Defendants

 

 

I, PRELIMINARY STATEMENT
1. This is a civil rights case brought under 42 U.S.C. $1983 arising out
of Defendants' deliberate indifference to Plaintiff's serious medical
condition, including serious pain, injury and suffering, imminent pain, injury
and suffering and resultant chronic kidney disease and mental anguish.
2. Deliberate indifference constitutes permanent injury.
3. This has left Plaintiff with serious and progressively worsening spinal
degeneration, foraminal narrowing, serious back and sciatic pain, which will
probably leave Plaintiff with serious pain and debility for the rest cf his life.
4, Defendants’ actions wrongly precribing nephro/hepatoxic NSAID drugs,
particularly Indocyn, intended for short-term use only, has resulted in
Plaintiff being diagnosed with chronic kidney disease.

5. As a result of his serious, often excruciating, debilitating pain
Case 1:20-cv-00427-BLW Document 2 Filed 08/27/20 Page 2 of 20

and development of chronic kidney disease Plaintiff suffers mental anguish
from worry, stress, anxiety, feelings of hopelessness and insomnia.
6. Defendants have failed to provide effective care for Plaintiff's
serious medical needs and failed to meet standards of care in the community.

IIT. JURISDICTION AND VENUE
7. This Court has jurisdiction and venue over the subject matter of this
complaint under 42 U.S.C 1983; 28 U.S.C 1331 and 1343(a)(3); 28 U.S.C. 2201
ans 2202; 28 U.S.C. 2283 and 2284 and Rule 63 of the Federal Rules of Civil
Procedure.

ITT. PARTIES

8. Plaintiff, Gerald Angelo Barcella, is an individual residing at Idaho
State Correctional Institution (ISCI) since 2017 and in the custody of the
Idaho Department of Corrections (IDOC) since 1998.
9. Defendant Corizon Medical, is a private, for-profit, entity doing business
in Ada County, Idaho who, upon information and belief, is headquartered in
Memphis, Tennessee, and is contracted to provide medical care to IDOC inmates.
Corizon is sued in its individual and official capacities. Defendant has
acted under color of State law.
10. Defendants Several Unnamed Members of Corizon UMT (Utilization Management
Team), whose names and addresses have been refused to Plaintiff, are sued
in their individual and official capacitites. Defendants acted under color
of State law.
11. Defendant Dr. Rebekah Haggard is an individual who, upon information and belief
is Regional Medical Director for Corizon and resides in Ada County, Idaho,
is sued in her individual and official capacities. Defendant acted under

color of State law.
Case 1:20-cv-00427-BLW Document 2 Filed 08/27/20 Page 3 of 20

12. Defendant Gen Brewer, Director of Nursing (D.O.N.) for Corizon, is an
individual who, upon information and belief, resides in Ada County, Idaho,
Defendant Brewer is the only defendant also accused of violating Plaintiff's
First Amendment Rights. Defendant is sued in her individual and official
capacities. Defendant acted under color of State law.

13. Defendant Sila Worley, Nurse Practitioner (N.P.) is an individual who,
upon information and belief, resides in Ada County, Idaho, is sued in her
individual and official capacities. Defendant acted under color of State
law.

14. Defendant Rona Siegert, CCHP-RN, is an individual who, upon information
and belief, is medical contract monitor for IDOC and resides in Ada County,
Idaho, is sued in her individual and official capacities. Defendant acted
under color of State law.

15. Warden Alberto Ramirez, Warden at ISCI, is an individual who, upon
information and belief reaides in Ada County, Idaho, is sued in his official
capacity only for injunctive relief. Defendant acted under color of State
law.

16. Defendant Josh Tewalt, Director of the IDOC, is an individual who, upon
information and belief, resides in Ada County, Idaho,is sued in his official
capacity only for injunctive relief. Defendant acted under color of State
law.

17. Defendants John Does I.-X. are individuals, names and addresses unknown
at this time, sued in their individual and official capacities. Defendants
acted under color of State law.

IV. EXHAUSTION OF STATE REMEDIES

18. Plaintiff twice exhausted administrative remedies available to him and

attempted to file a third grievance which was returned without action (RWA).

3 See exhibits I., II., III.
Case 1:20-cv-00427-BLW Document 2 Filed 08/27/20 Page 4 of 20

V. FACTS
19 Plaintiff suffers from a serious medical condition——"mult—level degenerative
changes of the lumbar spine with multi-level canal and foraminal narrowing."
MRI IMPRESSION, St.Lukes 08/31/17 St. Luke's Imaging Center
20. Comparisons of Plaintiff's 06/15/17 and 05/24/19 X-ray Impressions show
Plaintiff's condition progressing from "significant" to "severe."
21. Plaintiff suffers 3-5/10 chronic pain and level 7-8/10 acute pain from
scoliotic curvature of the spine and multi-level degenerative disc changes.
22. Plaintiff suffers constant level 3-5/10 sciatic pain and level 7-9/10
acute sciatic pain. DECLARATION OF GERALD BARCELLA CV 81-1165-S—BLW.
23. Plaintiff was first diagnosed with “chronic sciatica by Corizon in 2006.
23. Plaintiff cannot attend church, sweatlodge, Alcoholics Anonymous meetings
programs, school, or social functions without excruciating pain from sitting.
24, Plaintiff can only wash his lower extremities with difficulty and pain.
Plaintiff cannot sit, stand, walk, recline or lay on his back for more than
10 minutes without serious pain.
25. Plaintiff has to try to hide his pain and injury due to the prison
environment.
26. Plaintiff can only © :«i sometimes find relief by laying on his stomach
for hours. He's filed about 100 HRSs and Concerns requesting effective care.
27. Plaintiff was diagnosed with chronic kidney disease due to Corizon's
overprescription of NSAID drugs since 1998,
28. Plaintiff has gone from a robust athlete in 2016 to a sedentary pain-—
ridden individual .

29, Plaintiff's pain has since 2019 spread from his lower right leg to his

whole right and left sides,glutes to toes, entire pelvic area and right testicle.
Case 1:20-cv-00427-BLW Document 2 Filed 08/27/20 Page 5 of 20

30. On 02/19/19 Plaintiff filed Grievance 190000153. EXHIBIT I.
31. Defendants, since 2017, have engaged Plaintiff in multiple cycles of

“circular care,"

sending him to different providers, requiring him to "start
over from the beginning" with treatment.

32. Plaintiff was required to participate in several six week long periods
of physical therapy (PT) to learn Corizon's Home Exercise Program (HEP) which
often increased Plaintiff's pain and injury.

33. On 06/19/19 Plaintiff fell headlong into another inmate in the Pendyne
hall serving line nearly resulting in a fight.

34. 08/21/19 OPC NOTES: Rogers, William N.P. for HSR 1285664 state:

"PT reports pain is interfering with ADLs causing pain at work. States he
cannot sit long enough to sit through church or sweatlodge w/o pain."

35. "Reports sciatic pain has spread through R glute. Throbs and cramps
through hip. Outside leg feels like leg broken--see handwritten scanned
document PT provided today documenting reports of sx (symptoms) and worsening
nature impacting ADLs. Continue conservative treatment."

36. "CONSULTATION REQUEST: Offsite-clinic Service Priority: routine.

NOTES: consult placed to neurosurg.—-will appeal it if ATP d/t severity of
Sx (symptoms) and worsening nature impacting ADLs. Continue conservative
treatment."

37. 08/31/19 Corizon physical therapist Lindsay Partridge-Gremmo documented
in Plaintiff's medical record that Plaintiff had exhausted any benefit from
physical therapy, writing, "there is little more I can do for him at this
time."

38. On 10/21/19 Plaintiff was transported to St. Lukes hospital where he
was seen in clinic by neurosurgeon William Bradley.

39. Dr. Bradley went over Plaintiff's 2017 MRI, in depth, with Plaintiff.
Case 1:20-cv-00427-BLW Document 2 Filed 08/27/20 Page 6 of 20

40. Dr. Bradley told Plaintiff that Plaintiff's sciatic pain was probably
caused by foraminal narrowing at the L4-L5 and L5-S1 levels of the lumbar
spine.

41. Dr. Bradley told Plaintiff that he was sure Plaintiff's condition had
significantly worsened since his 2017 MRI and that Plaintiff would probably
be in pain for the rest of his life due to Corizon's inaction since that
time.

42. Neurosurgeon Bradley explained the causes and treatments for foraminal
narrowing and explained the dangers of back surgeries.

43. Dr. Bradley said he wanted to first try epidural steroid injections
(ESIs) in lieu of surgery, and he ordered a follow-up in clinic two to three
weeks after the injections were administered to see if they worked.

44. Before Plaintiff left Dr. Bradley said, "we'll get you feeling better."
45. It is noted that Dr. Bradley was very unfamiliar with the IDOC and ISCI,
asking correctional officers present, “is there even a nurse there who can
change bandages?" Dr. Bradley stated that he'd “only operated on one other
inmate."

46. Around 11/11/19 Corizon Utilization Management Team (UMT) approved the
epidural steroid injections (ESIs) but immediately denied Dr. Bradley's
ordered follow-up in clinic two to three weeks after injections in favor

of an onsite follow-up at ISCI with one of their own non-specialist nurse
practitioners.

47.Upon information and belief Corizon routinely denies Offsite Surgical
consult (OSS) referrals a majority of the time to save money through denial

of care

48. Upon information and belief that Corizon's belief that the impending
Case 1:20-cv-00427-BLW Document 2 Filed 08/27/20 Page 7 of 20

Balla Termination hearings would lift oversight of their actions that Corizon
began denying many OSS ordered follow-ups that would result in more permanent,
but costlier, procedures for patients.

49, Corizon denied an OSS ordered follow-up, by an orthopedic surgeon for
Plaintiff in 2018-19 in an unrelated matter showing a common theme.

50. In November 2019 Plaintiff went to sick call complaining of unbearable
pain and new symptoms, but had to leave before being seen due to it being

too painful to stay seated on hardwood benches for over an hour.

3p, In January 2020 Plaintiff went to sick call again complaining of new

and worsening pain and symptoms. Once again Plaintiff had to leave without
being seen after being forces to remain seated on hard wooden benches for
over an hour due to excruciating pain.

52, On 02/21/20 Plaintiff received two epidural steroid injections (ESIs)

to the lower lumber regions of his spine at St. Luke's Imaging Center. The
injections failed to bring any relief.

53. The surgeon administering the ESIs told Plaintiff that FSIs were only
successful in less than 30% of patients who recieved them.

54, At 03/03/20 OPC at ISCI Plaintive related lack of relief from the ESIs
and worsening pain and new symptoms. The provider put in another OSS referral
for Plaintiff.

55, Corizon Utilization Management Team (UMT) denied this follow-up OSS
referral just as they have with at least six other Corizon provider OSS
referrals for Plaintiff.

56. At 03/03/20 OPC with N.P. Bahader Plaintiff begged her to appeal UMT's
recent denial of this OSS referral due to new symptoms and severe pain.
Bahader refused and told Plaintiff he had to "start his treatment over from:

he the beginning."
Case 1:20-cv-00427-BLW Document 2 Filed 08/27/20 Page 8 of 20

57. At 03/31/20 OPC with N.P. Rogers Plaintiff once again complained of
new and worsening pain and symptoms telling Rogers that his pain had now
spread to his entire pelvis, right testicle,and was now prevalent in his
left side instead of sporadic, and had spread to his entire left side-from
lower back to toes-and was now going down the fronts of both legs—-no longer
confined to the sides of the legs.
58. N.P. Rogers told Plaintiff that until he began to uncontrollably defecate
upon himselfthat UMT probably wouldn't approve a new OSS referral.
59, On 04/08/20 Plaintiff filed Grievance 200000277 EXHIBIT II, in which
he feared becoming crippled, was suffering, that all previous treatments
had failed and that he wanted effective treatment. See also DEFENDANT SIEGERT
60. On 05/02/20 Plaintiff could not raise himself, unaided, from a squatting
position. Plaintiff began having worsening back stiffness, pain and having
more and more problems bending over and straightening himself up after bending
over.
61. On 05/08/20 Plaintiff's grievance was effectually denied saying he would
be put in for another OSS referral after current Covid-19 restrictions were
lifted. That OSS referral was denied by UMT as well.
.62. On 05/08/20 Plaintiff was again seen by Defendant Sila Worley, N.P.
at OPC at which time he requested he be put in for another OSS referral

See DEFENDANT SILA WORLEY, N.P. and DEFENDANTS SEVERAL MEMBERS
OF CORIZON UMT.
°63. On 05/21/20 Plaintiff was again seen in OPC by Defendant Worley at which
time he was told that UMT had denied his OSS request. See again DEFENDANT
SILA WORLEY, N.P. and DEFENDANTS SEVERAL UNNAMED MEMBERS OF CORIZON UMT.
64. On 05/22/20 and again on 06/03/20 Plaintiff sent Worley two Concern
Forms asking her to appeal UMT's denial of this OSS referral based on faulty

information and reasoning. See DEFENDANT WORLEY
Case 1:20-cv-00427-BLW Document 2 Filed 08/27/20 Page 9 of 20

65. On 06/04/20 Plaintiff nearly fell in the Pendyne chow hall while
attempting to stand after finishing his meal. Plaintiff can barely make it

to chow and back some nights.

66.. On 06/04/20 Plaintiff filed Grievance 200000525 which was denied for

the issue already having been grieved. EXHIBIT III.

67. Since on, or about, 06/23/20 inmates at ISCI have been restricted to
their housing units due to quarentining and preventative measures due to
Covid-19.

68., Since that time Plaintiff has only had the option of one hour per day out
of his tier. Plaintiff has not gone to his job at education.

69. On, or about, 07/27/20 Plaintiff has begm wiping with bleach and lightly
cleaning his tier's tiny dayroom and bathroom for about an hour each day.

70. Despite another period of "activity modification" Plaintiff has found

no relief from his pain and debility.

71.. As a matter of fact, Plaintiff never worked in the IDOC between 1998

and mid—2017 and was in pain from his injury since, at least, 2000.

72, Plaintiff's pain is worse during any periods of total inactivity.

72; Despite the recent periods of "activity modification" Plaintiff has,

at times, developed difficulty urinating due to pain from standing, and has
over the last month or so, began periodically experiencing horribly brutal
bolts of sciatic pain radiating down the fronts of both legs while defecating.
73.4. Plaintiff seldom gets the previous relief he did from laying on his
stomach for hours as he used to.

74, Due to pain while attempting to perform UMT ordered Home Exercis Program
(HEP) it offers little relief when Plaintiff can even do it.

75. Plaintiff had to quit three jobs dite to his injury; one’in 2019, two

in 2020, and couldn't return to work as.a cabinet maker due to his pain and

injury.
Case 1:20-cv-00427-BLW Document 2 Filed 08/27/20 Page 10 of 20

DEFENDANT CORIZON MEDICAL
76. Defendant violated Plaintiff's rights as stated. and incorporated in
paragraphs 1.-6. and in all prior and forthcoming paragraphs containing actions
or lack of actions of deliberate indifference to Plaintiff's serious medical needs.

i, Upou information and belief Corizon promotes the use of NSAID drugs

for unethically long periods of time to deny more expensive care and increase
profits, and caused Plaintiff's chronic kidney disease.
78. Upon information and belief Corizon unethically delayed and denied
effective treatment for Plaintiff, not meeting community standard of care,
by not allowing Plaintiff to be effectively treated for more than one issue
at a time; often for years. Including on or about 03/12/18; 11/18/18; and
12/04/18.

DEFENDANTS SEVERAL UNNAMED MEMBERS OF UMT
79. Utilization Management Team Members violated Plaintiff's rights as
alleged in paragraphs 1 through 6 and and all actions and allegations
attributed to them in all aforementioned and forthcoming paragraphs.
80. Between 2017 and 2019 UMT members denied at least six provider proffered
Offsite Surgical (OSS) referrals for Plaintiff including one that was
already approved, including on or about 09/01/17; 12/04/18; 08/21/19; 11/05/19;
03/02/20; and 05/14/20.
81. Defendants delayed epidural steroid injections (ESIs) for an
unreasonable period of time, by denying provider requests for such.
82. Despite having little knowledge of Plaintiff's condition UMT members
denied all provider OSS referrals for Plaintiff other than the single one
that resulted in ESIs. Defendants refused to listen to the repeated
recommended advice of their providers to obtain real treatment for Plaintiff.

83. UMT members iamediately denied Neurosurgeon Bradley's order for a

patient follow-up in clinic with him two to three weeks after ESIs were to

10
Case 1:20-cv-00427-BLW Document 2 Filed 08/27/20 Page 11 of 20

be administered to discuss further treatment options if ESIs failed, which
they did.

84. Upon information and belief UMT denied this surgeon's orders for follow-
up in clinic to avoid further treatment for Plaintiff, to save money.

85. UMT has effectively relegated Plaintiff to less care than he has
previously been given as all of that has been proven ineffective. There are

no further options given to Plaintiff.

86. Plaintiff's current treatment plan is, in effect, no treatment at
all.

87. Defendants' actions have literally caused Plaintiff permanent physical
damage.

DEFENDANT DR. HAGGARD
88. Dr. Haggard violated Plaintiff's rights as stated in paragraphs
1 through 6 and, as Plaintiff's primary care provider and Corizon Regional
Medical Director, is responsible for all actions, or lack of actions, by
herself, Corizon providers, administrators, actors, agents and contractors
that violated Plaintiff's rights as set forth in all aforementioned and
forthcoming paragraphs.
89, Dr. Haggard has had multiple interactions with Plaintiff over the last
few years through HSRs, Concern Forms, conversations and conversations with
providers concerning Plaintiff's condition.
90. Defendant has been responsible for denying Plaintiff effective pain
relief and prescribing and overseeing prescription of NSAID drugs to Plaintiff
despite Grievances that the NSAIDs were killing Plaintiff's kidneys.
Ql. Plaintiff was forced, for years, to rely on toxic NSAID drugs despite

their negative effects upon his kidneys or receive no pain relief at all.

11
Case 1:20-cv-00427-BLW Document 2 Filed 08/27/20 Page 12 of 20

92. On 03/12/20 Plaintiff sent a Concern Form to Dr. Haggard requesting
she appeal, or override, UMT's denial of Plaintiff's recent OSS denial.

Dr. Haggard refused to do either.
93, Upon information and belief Defendant Haggard testified at the recent
Balla Termination hearings that she had the power to override UMT denials
of care.

DEFENDANT GEN BREWER, D.O.N.

94.,. As Director of Nursing for Corizon Defendant Brewer violated Plaintiff's
rights as stated in paragraphs 1 through 6 and as described in all
aforementioned, and forthcoming paragraphs through her actions or inactions.
95. Defendant further violated Plaintiff's right to free speech under the
First Amendment to the Constitution and laws of the United States for
retaliation in her reply to, and actions surrounding, GRIEVANCE 190000153
EXHIBIT I.
96. Upon information and belief Defendant Brewer further violated
Plaintiff's civil rights under the Health Insurance Portability and
Accountability Act (H.I.P.A.A.) when she contacted Plaintiff's private
employer site manager at Idaho Correctional Industries, and told him that

Plaintiff, "was trying to get a back surgery,"

and threatened Plaintiff's

employment there.

97. Plaintiff was threatened , humiliated, and told not to procede with

any back surgeries and was told if he continued pursuing treatment Corizon
would "pull" (prevent) him from working any longer.

98. Plaintiff was scorned and looked down upon by site manager until his
end of enmployment due to this.

99, Defendant may have had the right to inquire into Plaintiff's work duties

but she did not have the right to maliciously disclose Plaintiff's

12
Case 1:20-cv-00427-BLW Document 2 Filed 08/27/20 Page 13 of 20

confidential medical information in an attempt to prevent Plaintiff from
legitimately using IDOC Grievance procedures to complain about

a denial of treatment that, in itself, is a violation of Plaintiff's Eighth
Amendment rights to be free from cruel and unusual punishment.

100. "WRONGFUL DISCLOSURE OF INDIVIDUALLY IDENTIFIABLE HEALTH INFORMATION"
"SEC. 1177. (a) OFFENSE--A person who knowingly and in violation of this
part--(3) discloses individually identifiable health information relating
to another person, shall be punished as provided in subsection (b)."

101. PENALTIFS—-A person described in subsection (a) shall——"(1) be fined
not more than $50,000, imprisoned not more than 1 year, or both;"

102. "Under Paragraph (3) of subsection (b) (3) a person who does so with
"malicious harm, be not fined more than $250,000, imprisonment more than

10 years, or both."

103. Obviously HIPAA violations are serious matters.

104. Defendant's written response to Plaintiff's Grievance with, or without,
her accompanying actions were intended to threaten and intimidate Plaintiff
into stopping his pursuit of effective treatment for his serious pain and
injury.

105. Plaintiff lives in fear of retaliation from Corizon Medical and
IDOC officials due to Defendant Brewer's actions.

106, Upon information and belief one of Defendant's duties as D.O.N. is
answering inmate Grievances in a maMner to discourage pursuit of medical
treatments Corizon does not wish to pay for.

107. Upon information and belief, as first responder to grievances, Defendant
virtually denies every grievance request for more adequate treatment that

comes before her.

13
Case 1:20-cv-00427-BLW Document 2 Filed 08/27/20 Page 14 of 20

DEFENDANT SILA WORLEY, N.P.

108. As a Nurse Practitioner for Corizon, Defendant violated Plaintiff's
rights as stated in paragraphs 1 throuh 6 and through any actions related
to her that violated plaintiff's rights in all aforegoing and forthcoming
paragraphs.
109. At 02/04/20 OPC Defendant told Plaintiff that his prescription for
Indocyn would not be rewritten because "someone had concerns" about its use
by Plaintiff. Upon information and belief this is because of it causing
Plaintiff's chronic kidney disease.
110 Defendant then prescribed, also nephro/hepatoxic Ibuprofen to Plaintiff.

At 05/08/20 OPC Plaintiff described new pain and new acute symptoms
causing more compromisation of activities of daily living.
111. Plaintiff told Worley that his sciatic pain had progressed from
predominantly in his right side to both sides of his body and had encompassed
his entire pelvic area and right testicle.
112. Worley responded, "sciatica will do that," but made no reference to
this in Plaintiff's medical record.
113. Plaintiff further told Worley that he was suffering leg weakness and
that by the afternoon he was having trouble bending over and straightening
back up and that he was only able to work two and one half to three hours
per day even though his job was not physically demanding.
114. Worley said she'd put Plaintiff in for another OSS referral, but she
doubted it would be approved "because you can do all that."
115. Defendant kept insisting Plaintiff take medications that had no, zero,
positive effects on Plaintiff's pain and symptoms and caused negative
physiological and psychological effects to Plaintiff.

116. Worley prescribed Ibuprofen to Plaintiff even though he said it did

not help his pain.
14
Case 1:20-cv-00427-BLW Document 2 Filed 08/27/20 Page 15 of 20

117... At 05/21/20 OPC Worley informed Plaintiff that UMT had denied his OSS
referral, was denied in favor of alternative (conservative) treatment due

to "no new neural deficits or new acute symptoms."

118. Defendant once again tried to get Plaintiff to engage in another useless
cycle of circular caresuggesting every drug that was tried, and didn't work,
and another cycle of useless and harmful physical therapy that would be denied
anyway as not being able to help Plaintiff.

119. Worley further tried to get Plaintiff to to take doses of Gabapentin
during the daytime from which Plaintiff got no relief and caused negative effects.
120. Plaintiff further told Defendant that he was having problems
withstanding the UMT ordered Home Exercise Program (HEP) due to pain and

was having issues with stiffness, bending over and straightening back up

and standing from a squatting position.

121. Plaintiff informed Worley that he would soon have to quit his job due

to pain and inability to perform his duties.

122. Worley told Plaintiff until he could no longer walk, work or do UMT
ordered HEP that UMT would not offer further treatment.

123. Plaintiff asked Defendant if he was supposed to lay on his stomach

24 hours a day for the rest of his life to obtain relief.

124. Worley became angered and told Plaintiff, "you can leave now."

125. On 05/22/20 and again on 06/03/20 Plaintiff sent Worley Concern Forms
asking her to appeal UMT denial of OSS referral due to the inaccuracy of
information that they based their decision on, including information witheld
by Worley from Plaintiff's medical record including new pain and new acute
symptoms, including pain spreading to Plaitiff's pelvis, testicle and left
side.

126. One of Defendant Worley's functions as a Corizon provider is to serve

in the role of "gatekeeper" to all, but the most basic care, for patients.

15
Case 1:20-cv-00427-BLW Document 2 Filed 08/27/20 Page 16 of 20

Without accurate recording of new and worsening symptoms this role is
seriously compromised or denied.
128, Defendant had both direct, and indirect, in participation of in denial
of effective treatment of Plaintiff's serious medical needs.
129, Plaintiff has to try to hide his pain and infirmities due to a prison
being a very bad place to show weakness of any kind.
DEFENDANT RONA SIEGERT, CCHP-NP

130, Defendant is an individual who, upon information and belief, is the
IDOC health contract monitior, and wha,upon information and belief, resides
in Ada County, Idaho and oversees Corizon's actions or inactions involving
inmate health care.

°731, Defendant violated Plaintiff's rights as stated in paragraphs 1 through
6 for all reasons listed in aforementioned and forthcoming paragraphs that
ave attributed to her job performance, directly or indirectly.

-132, Defendant was level III. Responder to both of Plaintiff's Grievances.
EXHIBITS I. and II.
' 133, Upon information and belief Defendant has failed to hold Corizon
accountable to their contract mandates.

134, In responding to Plaintiff's Appeal on Grievance 190000153 Defendant
delayed and denied ESI injections by telling Plaintiff to get an injection
by Corizon staff and told Plaintiff to do phusical therapy, which he'd already
done, and did do again. That injection, at ISCI, brought relief for two weeks
and delayed ESIs for months.

135, In Plaintiff's 04/08/20 Grievance 200000277 stated he had exhausted
all available site-specific treatments at ISCI and Corizon denied his follow-
up.to his OSS appointment and/or new OSS referrals to obtain effective

treatment unavailable at ISCI.

16
Case 1:20-cv-00427-BLW Document 2 Filed 08/27/20 Page 17 of 20

136. Level I and Level II. Responders to Plaintiff's Grievance 200000277
both told Plaintiff to put in new HSRs (more circular treatment).
137. In his Grievance Appeal Plaintiff stated that, (1) he had exhausted
all treatment options at ISCI and, (2) he had developed chronic kidney disease
asa result of Corizon's ineffective and wrongful treatments and, (3) that
N.P. Rogers told Plaintiff at OPC that UMT would not approve an OSS referral
until Plaintif lost bowel control and, (4) that Plaintiff wanted the denied
OSS follow-up in clinic ordered by Neurosurgeon Bradley and, (5) that
Plaintiff was scared he would become crippled due to UMTs deliberate
indifference.
138. Defendant replied that Plaintiff would be put in for another OSS as
soon as the current Covid-19 restrictions in the community were lifted.
139. Defendant Siegert never requested or ordered the relief Plaintiff
requested.
140. The OSS referral was put in by Corizon Providers and was denied around
05/11/20.
141. Plaintiff is in the same position that he was before filing both
Grievances and was in in 2017 when before he had his MRI done.
142. Upon information and belief Defendant Siegert cosigns virtually all
Corizon Grievance denials.
143. Upon information and belief Defendant cosigns virtually all Corizon
Grievance denials as part of a concerted effort between IDOC and Corizon
to reduce contract costs to IDOC.
144. Upon information and belief Corizon denies virtually all inmate
grievances requesting anything but minimal care.

DEFENDANT WARDEN ALBERTO RAMIREZ
145. As warden at ISCI Mr. Ramirez is responsible for the care and housing

of inmates under his authority. Because Warden Ramirez has control over

17
Case 1:20-cv-00427-BLW Document 2 Filed 08/27/20 Page 18 of 20

Plaintiff's physical body he has authority to order or deny transport of
Plaintiff to and from offsite medical providers. Having such control he is
named in his official capacity for injunctive relief.

DEFENDANT DIRECTOR JOSH TEWALT
146. As Director of the IDOC this defendant is responsible for care and
housing of IDOC inmates and is one of the individuals having the most control
and power over inmates. Director Tewalt has the authority to order or deny
transport of Plaintiff to and from offsite medical providers. Having such
authority he is named in his official capacity for injunctive relief.

VI. LEGAL CLAIMS

147, Plaintiff realleges, and incorporates, by reference, all claims in
Paragraphs 1 through 194,
148. Defendants' deliberate indifference to his serious medical condition,
including serious pain, injury and suffering, imminent serious pain, injury
and suffering and resultant chronic kidney injury and disease and mental
anguish while in the custody of the Idaho Department of Corrections (IDOC) and
Plaintiff's rights to be free from cruel and unusual punishment under the
Eighth Amendment to the United States Constitution and laws of the United
States were violated. Defendants all acted under color of State law.
149, In addition, Defendant Gen Brewer, Director of Nursing for Corizon
is sued for violating Plaintiff's First Amendment Right to free speech under
the Constitution of the United States through her threats and retaliation.
150.. Defendant Brewer further violated Plaintiff's rights to privacy and
confidentiality by criminally violating the Health Insurance Portability
and Accountability Act (HIPAA) in her retaliation against Plaintiff for using
State Administrative Policy to claim deliberate indifference claims against

her employer Corizon Medical.

18
Case 1:20-cv-00427-BLW Document 2 Filed 08/27/20 Page 19 of 20

151. Deliberate indifference constitutes permanent injury.
152. This is a civil action authorized by 42 U.S.C. Section 1983 to redress
the deprivation, under color of State law, of rights secured by the Constitution,
and laws of the United States. This Court has jurisdiction over 28 U.S.C
Section 1331 and 1343(a)(3). Plaintiff seeks declaratory relief pursuant
to 28 U.S.C. Section 2201 and 2202. Plaintiff's claims for injunctive relief
are authorized by 28 U.S.C. 2283 & 2284 and Rule 65 of the Federal Rules
of Civil Procedure.
153. The Plaintiff has no plain, adequate or complete remedy at law to
redress the wrongs described herein. Plaintiff has been and will continue
to be irreparably injured by the conduct of the defendants unless this Court
grants the declarative and injunctive relief which the Plaintiff seeks.

Pursuant to Federal Rules of Civil Procedure 38 Plaintiff demands a
jury trial on all issues so triable.

VII. PRAYER FOR RELIEF

154. WHEREFORE, Plaintiff respectfully prays this Court enter judgment
granting Plaintiff:
155. A Declaration that the acts and omissions described herein violated
Plaintiff's rights under the Constitution and laws of the United States.
156. A Preliminary and Permanent Injunction ordering Defendants Corizon
Medical, Several Unnamed Members of Corizon's Utilization Management Team
(UMT), Dr. Rebekah Haggard, Corizon Regional Medical Director, Gen Brewer,
Director of Nursing (D.O.N. for Corizon), Sila Worley, Nurse Practitioner
(N.P.), for Corizon, Rona Siegert, CCHP-RN for IDOC, Warden Alberto Ramirez,
ISCI, Director Josh Tewalt, IDOC, and John Does I.-X. requiring defendants
to provide Plaintiff effective treatment for his serious injury, pain and
suffering, beyond what has already been tried, including neurosurgery and/or

orhtopedic surgery, and sending Plaintiff to receive an MRI, and any other

19
Case 1:20-cv-00427-BLW Document 2 Filed 08/27/20 Page 20 of 20

necessary imaging to properly assess Plaintiff's current injury.
157. Preliminary and Permanent Injunctions ordering Defendants to send Plaintiff
to a nephrologist for assessment and treatment of his chronic kidney disease.
158 Compensatory damages against each defendant in the amount to be determined
at trial, both jointly and severally, against each defendant, for serious
often excruciating pain, suffering unnecessary physical injury and debility,
imminent pain and injury, suffering, chronic kidney disease, and mental. anguish.
159, A Temporary Restraining Order restraining Defendants, and any of their agents,
actors, actors or associates, form retaliating against Plaintiff in all areas of
his lifehis life including, but not limited to, residency, housing, programming,
employment, parole eligibility, recreation, excessive searches, and general
harassment and humiliation. Just one retaliative phone call can literally
ruin Plaintiff's entire life.
160. Punitive damages against each individual in the amount to be determined
at trial.
lol. A jury trial on all triable issues.
162. Attorney and expert witness fees and costs.
163. Plaintiff's costs in this suit.
164. Any additional relief this Court deems just, proper, and equitable.
DATED: August 27, 2020
Respectfully Submitted
baud Mraphe Bane dle
VERIFICATION
I swear under penalty of perjury the aforementioned facts are true to
the best of my ability, and those upon information and belief, Ibelieve to be
true.

Executed at Boise, Idaho on August , 2020

Lert Leu, ols Bac EX

Gerald Angelo Barcella
20
